Case: 1:18-cr-00331-BYP Doc #: 814 Filed: 08/31/21 1 of 10. PageID #: 7205




  PEARSON, J.

                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


  UNITED STATES OF AMERICA,                        )     CASE NO. 1:19CV2366
                                                   )              (1:18CR331-25)
                 Plaintiff/Respondent,             )
                                                   )
                 v.                                )     JUDGE BENITA Y. PEARSON
                                                   )
  TRAMAINE MICKEY WRIGHT,                          )
                                                   )     ORDER
                 Defendant/Petitioner.             )     [Resolving ECF No. 680]



         Pending before the Court is Petitioner Tramaine Mickey Wright’s Motion to Vacate, Set-

  Aside, or Correct Sentence Under 28 U.S.C. § 2255. ECF No. 680. The motion has been fully

  briefed (ECF Nos. 696, 699) and the Court held an evidentiary hearing1 on the matter. At the

  hearing, counsel2 presented argument and the Court heard testimony from Petitioner and Jasmine

  Cruz. For the following reasons, Petitioner’s motion to vacate (ECF No. 680) is denied.

                                           I. Background

         On June 21, 2018, Petitioner was indicted and charged, alongside co-defendants, with

  Conspiracy to Possess With Intent to Distribute and to Distribute Controlled Substances in

  violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), (b)(1)(B) and 846 (Count 1). ECF No. 1.



         1
            With respect to a petitioner’s § 2255 motion, an evidentiary hearing “is required
  unless the record conclusively shows that the petitioner is entitled to no relief.”
  Arredondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999).
         2
          Assistant U.S. Attorney Robert F. Corts on behalf of the Government and
  Attorney Edward J. Hartwig for Defendant.
Case: 1:18-cr-00331-BYP Doc #: 814 Filed: 08/31/21 2 of 10. PageID #: 7206




  (1:19CV2366)
  (1:18CR331-25)

  Petitioner was also charged with Distribution of a Controlled Substance, in violation of 21

  U.S.C. §§ 841(a)(1) and (b)(1)(C) (Count 11). Id. Petitioner pled guilty to both counts without a

  plea agreement. See ECF No. 346.

         The United States Probation Office prepared a Presentence Investigation Report (“PSR”)

  in anticipation of sentencing. ECF No. 566 [SEALED]. The PSR classified Petitioner as a

  career offender under U.S.S.G. § 4B1.1 because the instant offense is a felony “controlled

  substance offense” under U.S.S.G. § 4B1.2(b) and Petitioner had two prior convictions for drug

  trafficking, in violation of Ohio Rev. Code § 2925.03(A)(1). Defense counsel filed an objection

  to the PSR.3 Petitioner was assigned a total offense level of 31 and a criminal history category of

  VI. His resulting Guidelines range was 188 to 235 months. At sentencing, on April 18, 2019,

  the Court determined Wright was a career offender and varied downwards after considering the

  Section 3553(a) factors, and imposed a sentence of 77 months. ECF Nos. 651, 570. Petitioner

  did not appeal his sentence.

                                        II. Standard of Review

  Section 2255 of Title 28, United States Code provides:

         A prisoner in custody under sentence of a court established by Act of Congress
         claiming the right to be released upon the ground that the sentence was imposed in
         violation of the Constitution or laws of the United States, or that the court was
         without jurisdiction to impose such sentence, or that the sentence was in excess of
         the maximum authorized by law, or is otherwise subject to collateral attack, may
         move the court which imposed the sentence to vacate, set aside or correct the
         sentence.




         3
          Specifically, Petitioner objected to the classification of his role in the offense
  under U.S.S.G. § 3B1.2.
Case: 1:18-cr-00331-BYP Doc #: 814 Filed: 08/31/21 3 of 10. PageID #: 7207




  (1:19CV2366)
  (1:18CR331-25)

         To prevail on a motion to vacate under Section 2255, the movant must allege “(1) an

  error of constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an

  error of fact or law that was so fundamental as to render the entire proceeding invalid.” Mallett

  v. United States, 334 F.3d 491, 496-97 (6th Cir. 2003) (quoting Weinberger v. United States, 268

  F.3d 346, 351 (6th Cir. 2001)).

         Generally, sentencing challenges not made on direct appeal are waived and cannot be

  made for the first time in a post-conviction § 2255 motion. Weinberger v. United States, 268

  F.3d 346, 351 (6th Cir. 2001). However, “challenges that cannot otherwise be reviewed for the

  first time on a § 2255 motion can be reviewed as part of a successful claim that counsel provided

  ineffective assistance under the standard set forth in Strickland v. Washington.”4 Id.

                                         III. Law & Analysis



         Petitioner alleges that Attorney Brian M. Pierce’s performance amounted to ineffective

  assistance of counsel because Pierce failed to file a direct appeal on Petitioner’s behalf despite

  Petitioner’s instructions to do so. ECF No. 680 at PageID #: 5760. Petitioner also argues that, in

  light of United States v. Havis5, his prior state offenses are not controlled substances offenses,

  and that had Pierce filed a timely notice of appeal, his sentence would be eligible for direct

  review under Havis. Id.



         4
             Strickland v. Washington, 466 U.S. 668 (1984).
         5
           United States v. Havis, 927 F.3d 382 (6th Cir. 2019) (en banc) (finding
  sentencing guidelines’ definition of “controlled substance offense” did not include
  attempt crimes).
Case: 1:18-cr-00331-BYP Doc #: 814 Filed: 08/31/21 4 of 10. PageID #: 7208




  (1:19CV2366)
  (1:18CR331-25)

                      Standard for Ineffective Assistance of Counsel Claims

         Ineffective assistance of counsel may be a proper basis for relief under 28 U.S.C. § 2255,

  provided the petitioner can demonstrate counsel’s ineffectiveness “by a preponderance of the

  evidence.” Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006); McQueen v. United

  States, 58 F. App’x 73, 76 (6th Cir. 2003) (“Defendants seeking to set aside their sentences

  pursuant to 28 U.S.C. § 2255 have the burden of sustaining their contentions by a preponderance

  of the evidence.”). To establish ineffective assistance of counsel, the petitioner must first

  demonstrate that counsel’s performance was deficient. Strickland v. Washington, 466 U.S. 668,

  687 (1984). “This requires showing that counsel made errors so serious that counsel was not

  functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. Next, the

  petitioner must show that counsel’s deficient performance prejudiced the defense. Id.

         Counsel’s performance is deficient when the representation falls below an “objective

  standard of reasonableness.” Id. at 688. A petitioner must overcome the strong presumption that

  counsel’s conduct fell “within the wide range of reasonable professional assistance,” and that

  “the challenged action ‘might be considered sound trial strategy.’” Id. at 689 (quoting Michel v.

  Louisiana, 350 U.S. 91, 101 (1955)). Not all errors by counsel are constitutional violations.

  “Judicial scrutiny of counsel’s performance must be highly deferential.” Id. The Court is not

  invited simply to “second-guess” trial counsel’s assistance, and it is obligated to “indulge a

  strong presumption” that counsel’s conduct was reasonable. Id.

         Furthermore, “[a]n error by counsel, even if professionally unreasonable, does not

  warrant setting aside the judgment of a criminal proceeding if the error had no effect on the
Case: 1:18-cr-00331-BYP Doc #: 814 Filed: 08/31/21 5 of 10. PageID #: 7209




  (1:19CV2366)
  (1:18CR331-25)

  judgment.” Id. at 691. To satisfy the prejudice requirement of Strickland, a petitioner must show

  “that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of

  the proceeding would have been different. A reasonable probability is a probability sufficient to

  undermine confidence in the outcome.” Id. at 694. The failure to satisfy either requirement is

  fatal to an ineffective-assistance claim. Id. at 697.

          The Supreme Court and Sixth Circuit have considered when counsel’s failure to file a

  direct appeal constitutes ineffective assistance of counsel. First, “a lawyer who disregards

  specific instructions from the defendant to file a notice of appeal acts in a manner that is

  professionally unreasonable.” Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000). Consistent with

  Flores-Ortega, the Sixth Circuit has held that “the failure to perfect a direct appeal, in derogation

  of a defendant’s actual request, is a per se violation of the Sixth Amendment.” Campbell v.

  United States, 686 F.3d 353, 358 (6th Cir. 2012) (citing Ludwig v. United States, 162 F.3d 456,

  459 (6th Cir. 1998)). Second, when counsel has simply not consulted with the defendant, the

  court must ask whether that “failure . . . itself constitutes deficient performance.” Flores-Ortega,

  528 U.S. at 471; see also Thompson v. United States, 42 F. App’x 766, 767 (6th Cir. 2002) (“To

  show his attorney performed deficiently, Thompson would need to demonstrate either (1) that the

  attorney disregarded his instructions to file a notice of appeal, or (2) that the attorney failed to

  consult with him about an appeal when counsel knew or would have known that he might want

  to appeal.”).

                                                 Analysis
Case: 1:18-cr-00331-BYP Doc #: 814 Filed: 08/31/21 6 of 10. PageID #: 7210




  (1:19CV2366)
  (1:18CR331-25)

         Petitioner was sentenced to 77 months of incarceration, below the 151-188 guidelines

  range, on April 18, 2019. This guidelines range was based on, inter alia, Petitioner’s status as a

  career offender. Under Havis, which was decided 49 days after sentencing, on June 6, 2019,

  Petitioner likely would not have been designated a career offender, and his guidelines range

  likely would have been calculated at 30-37 months. Havis, in which an en banc panel of the

  Sixth Circuit overturned prior binding precedent as to who qualifies as a career offender, is only

  applicable on direct review, not collateral review. Bullard v. United States, 937 F.3d 654, 657

  (6th Cir. 2019) (citing Snider v. United States, 908 F.3d 183, 189-91 (6th Cir. 2018)), cert.

  denied, 140 S. Ct. 2786 (2020). Accordingly, Plaintiff would only receive the benefit of Havis if

  demonstrates that his attorney at sentencing refused to follow his instruction to file a notice of

  appeal. Had the notice of appeal been filed, Petitioner likely would have been eligible for

  resentencing under the more favorable rule announced in Havis.

         In his § 2255 petition, Petitioner asserts that he “repeatedly instructed his attorney to

  timely file the notice of appeal.” ECF No. 680 at PageID #: 5760, ¶ 1. In his reply, he proffers a

  declaration stating that he requested Attorney Pierce to file a notice of appeal. Petitioner notes in

  his declaration that: “Mr. Pierce indicated to me that in his opinion, an appeal of the conviction

  and sentence would be a waste of time” and “I wished to timely [appeal].” ECF No. 699-1 at

  PageID #: 6344. At sentencing, the Court informed Petitioner of his right to appeal, the time

  frame within which a notice of appeal had to be filed, and that counsel would be appointed free

  of charge if he sought to pursue an appeal. ECF No. 651 at PageID #: 5378. Attorney Pierce

  affirmed to the Court that he would assist Petitioner in timely filing a notice of appeal should
Case: 1:18-cr-00331-BYP Doc #: 814 Filed: 08/31/21 7 of 10. PageID #: 7211




  (1:19CV2366)
  (1:18CR331-25)

  Petitioner request that such a notice be filed.6 Id. Because Attorney Pierce is unable7 to testify,

  the Court is left to make a credibility determination based, almost exclusively, on Petitioner’s

  evidence. The Court finds that Petitioner’s evidence is subject to two fatal flaws. First,

  Petitioner’s evidence, even if credited, does not clearly establish that Attorney Pierce was asked

  to file a notice of appeal within the 14-day time period. Second, the Court finds that Petitioner’s

  evidence is not credible.

         At the hearing, Petitioner explained that he had not communicated with former counsel

  directly concerning the appeal, but that the mother of his children, Jasmine Cruz, discussed the

  issue with counsel. The timing of these conversations was not discussed with clarity by either

  witness. Cruz and Petitioner describe their own conversation concerning the filing of a notice of

  appeal as occurring at least a week after sentencing, and Cruz describes her conversation with

  counsel as occurring at least several days after that. Cruz contends that she attempted to contact

  counsel at his office, but was unable to, and so obtained his cell phone number from Petitioner.

  Cruz asserts that she spoke, by phone, to counsel about filing a notice of appeal, and that these

  conversations would be corroborated by later text messages in which counsel would assert that

  an appeal would not be in Petitioner’s best interest.

         Cruz testified at the hearing that she was unable to produce these corroborative text

  messages because they were stored on an old phone that she had given to her daughter.



         6
           When questioned at the time of sentencing, Attorney Pierce answered that he
  would file any requested appeal. See ECF No. 696 at PageID #: 6333.
         7
          Attorney Pierce is deceased. His recent untimely death has rendered him
  unavailable to testify as to the underlying facts of this matter.
Case: 1:18-cr-00331-BYP Doc #: 814 Filed: 08/31/21 8 of 10. PageID #: 7212




  (1:19CV2366)
  (1:18CR331-25)

  According to Cruz, unbeknownst to her, her daughter “bricked” the phone, by changing the

  passcode to an unknown number, rendering it inaccessible. Cruz only discovered that her

  daughter had disabled the phone when she was contacted by new counsel regarding this case.

  She asserts that she endeavored to gain access to the phone by consulting with local electronics

  repair shops. She was unsuccessful, and proceeded to sell the phone for parts in advance of the

  hearing. Neither Petitioner nor Cruz produced any phone records showing calls between her

  phone number and prior counsel’s office or personnel cell phone. Cruz denied any knowledge of

  the Havis case prior to the hearing.

         Petitioner testified that he desired to file a notice of appeal just to exercise his right to do

  so, not because he has identified an issue that, within the 14-day appeal period, would have been

  meritorious (or arguable) under existing precedent.8 While he asserts that he disagreed with his

  career offender designation, his feelings were based on policy considerations rather than

  interpretations of then-existing precedent.




         8
           While prejudice might be established here, in light of the timing of Havis, and
  the unique timing at issue in this case, a lack of any asserted rational basis for appeal can
  defeat a Strickland claim based on a lack of prejudice. See Thompson, 42 F. App’x at
  768; see also Peace v. United States, 2015 WL 4508831, at *4 (N.D. Ohio July 24, 2015)
  (finding no prejudice when a “rational defendant” would not have desired an appeal and
  when there were no nonfrivolous grounds for appeal). The Court is unable to find that a
  rational defendant would have wanted to appeal in this case. Flores-Ortega, 528 U.S. at
  480. Petitioner pleaded guilty to serious federal drug trafficking charges and received a
  significantly below Guidelines sentence–over 100 months below the recommended
  Guidelines range. At the time of sentencing, there were no existing nonfrivolous grounds
  for lodging an appeal on his behalf. See Krist v. Foltz, 804 F.2d 944, 946-47 (6th Cir.
  1986) (“An Attorney is not required to present a baseless defense or to create one that
  does not exist.”).
Case: 1:18-cr-00331-BYP Doc #: 814 Filed: 08/31/21 9 of 10. PageID #: 7213




  (1:19CV2366)
  (1:18CR331-25)

          The Court also notes that Petitioner, as well as family and friends, including Cruz, have

  not hesitated to reach out to the Court, off the docket, regarding this matter. As the Court

  explained during the hearing, it received numerous letters both before and after sentencing,

  concerning this matter from interested individuals.9 None of those letters express dissatisfaction

  with prior counsel’s performance, or make any reference to Petitioner’s desire to exercise his

  appellate rights. Most notably, a letter from Cruz, mailed in September 2020, urging the Court to

  consider releasing Petitioner based on concerns related to the COVID-19 pandemic, makes no

  reference to Petitioner’s desire to appeal, or the conversations and text messages she now asserts

  she personally exchanged with prior counsel.10

          The Court finds Petitioner’s self-serving declaration, coupled with the lack of specificity

  concerning when any alleged conversations with prior counsel occurred, and the lack of any

  identifiable basis for an appeal, fails to meet the preponderance of the evidence standard to

  establish deficiency in counsel’s representation. Petitioner has not established specific facts

  undermining counsel’s stated intention to the Court and also fails to state any basis he would

  have asserted in an appeal of his sentence. While Mr. Pierce’s recent passing rendered him

  unavailable to testify, the Court finds his initial representation, that he would file a notice of

  appeal if directed to, reliable, and not reliably contradicted by the evidence Petitioner has chosen

  to put forth.


          9
            The Court described these letters on the record at the hearing, and offered to file
  these letters on the docket (with restricted access) for counsel’s review, but counsel for
  both sides declined the offer.
          10
           The letter was mailed after Petitioner filed his § 2255 motion, but before he
  informed the Court that Cruz played any role in the conversations with prior counsel.
Case: 1:18-cr-00331-BYP Doc #: 814 Filed: 08/31/21 10 of 10. PageID #: 7214




   (1:19CV2366)
   (1:18CR331-25)

          Accordingly, Petitioner has failed to demonstrate by a preponderance of the evidence that

   counsel’s representation was deficient. Specifically, Petitioner has failed to convince the Court

   that counsel acted in derogation of his request to file an appeal, that he would have timely

   appealed his sentence, and that any grounds of appeal, under the law as it existed at the time of

   sentencing and during the 14-day appeal window, were nonfrivolous. Thompson, 42 F. App’x at

   769. Given the record, there is no basis for finding that counsel was ineffective within the

   meaning of Strickland.

                                            IV. Conclusion

          For the foregoing reasons, Petitioner Tramaine Mickey Wright’s Motion to Vacate, Set

   Aside, or Correct Sentence Under 28 U.S.C. § 2255 (ECF No. 680) is denied.

          Furthermore, the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from

   this decision could not be taken in good faith, and that there is no basis upon which to issue a

   certificate of appealability. 28 U.S.C. § 2253; Fed. R. App. P. 22(b).



          IT IS SO ORDERED.


     August 31, 2021                               /s/ Benita Y. Pearson
   Date                                          Benita Y. Pearson
                                                 United States District Judge
